Citation Nr: 0124584	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  00-11 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether clear and unmistakable error exists in an August 
19, 1976 rating decision which denied entitlement to service 
connection for bilateral heel disability.

2.  Entitlement to an effective date earlier than June 28, 
1995 for the grant of service connection for bilateral heel 
disability.

3.  Entitlement to an increased rating for bilateral heel 
disability, currently evaluated as 30 percent disabling.

4.  Entitlement to service connection, to include on a 
secondary basis, for low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
August 1968.  Service in Vietnam is indicated by the evidence 
of record.

Service connection for bilateral heel disability was granted, 
effective June 28, 1995, in an April 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).  In a March 1999 rating 
decision, the RO determined that the criteria for assignment 
of an effective date prior to June 28, 1995 for the grant of 
service connection for bilateral heel disability, to include 
on the basis of an allegation of clear and unmistakable error 
(CUE) in an August 19, 1976 rating decision, were not met.  
The veteran duly appealed that determination.  Thereafter, in 
a January 2000 rating decision, the RO denied service 
connection, to include on a secondary basis, for a low back 
disability, and additionally denied entitlement to a rating 
in excess of 30 percent for the service-connected bilateral 
heel disability; the veteran duly appealed the January 2000 
rating decision to the Board. 

The Board notes that the RO, in a June 2000 rating decision, 
concluded that the veteran had not submitted a timely appeal 
with respect to the March 1999 decision denying his claim for 
an earlier effective date for service connection for 
bilateral heel disability.  However, the Board has determined 
that the veteran in fact did submit a timely substantive 
appeal with respect to the March 1999 rating decision.  In 
particular, an August 1999 communication from the veteran to 
the RO, although not on the standard VA Form 9, constituted a 
properly and timely filed  substantive appeal with respect to 
the March 1999 RO decision.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.200, 20.202, 20.302 (2001).

Accordingly, the Board concludes that the June 2000 RO 
decision and the subsequent "notice of disagreement" filed 
by the veteran's representative with respect to the June 2000 
rating decision are nullities, since the March 1999 RO 
decision was in fact duly appealed by the veteran. 
 
The Board further notes that the veteran, in May 2000, 
requested a hearing before a hearing officer at the RO.  In 
October 2000, however, the veteran's representative indicated 
that the veteran did not desire either a hearing before a 
hearing officer at the RO, or a hearing before a member of 
the Board.

The issues of entitlement to an increased disability rating 
for bilateral heel disability and entitlement to service 
connection, to include on a secondary basis, for low back 
disability are addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for bilateral heel disability was originally denied by VA in 
an August 19, 1976 rating decision; he did not appeal that 
decision.

2.  The VA's August 19, 1976 rating decision denying service 
connection for bilateral heel disability was reasonably 
supported by evidence then of record, and it is not shown 
that the applicable statutory and regulatory provisions 
existing at that time were ignored or incorrectly applied. 

3.  Following the August 19, 1976 rating decision, the 
veteran filed a claim for service connection for bilateral 
heel disability on April 20, 1983.  In May 1983, VA informed 
the veteran that his claim for service connection for 
bilateral heel disability was previously considered and 
disallowed in August 1976, and that he needed to submit 
additional evidence to reopen his claim; he neither submitted 
any additional evidence nor responded to the letter within 1 
year.
 
4.  In a communication which was received by VA from the 
veteran on June 28, 1995, he requested entitlement to service 
connection for bilateral heel disability.

5.  An April 1996 rating decision reopened the veteran's 
claim of entitlement to service connection for bilateral heel 
disability and granted service connection for the disability, 
effective June 28, 1995.


CONCLUSIONS OF LAW

1.  The August 19, 1976 VA rating decision denying service 
connection for bilateral heel disability is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 19.109, 19.100 
(1976); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2001). 

2.  The August 19, 1976 VA rating decision denying service 
connection for bilateral heel disability did not contain 
clear and unmistakable error.  38 C.F.R. § 3.105 (2001). 

3.  The criteria for an effective date earlier than June 28, 
1995 for the grant of service connection for bilateral heel 
disability have not been met.  38 U.S.C.A. § 5110 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.400(q)(1)(ii), (r) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an effective date 
earlier than June 28, 1995 for the grant of service 
connection for a bilateral heel disability.  As part of his 
presentation, the veteran is alleging that clear and 
unmistakable error exists in an August 19, 1976 rating 
decision which denied his claim for service connection for a 
bilateral heel disability.    


In the interest of clarity, the Board will first review the 
pertinent law and regulations pertaining to the veteran's 
claims.  The Board will then address whether the VA's duty to 
inform and assist the veteran in the development of his 
claims has been fulfilled.  The Board will then report the 
factual background and then will proceed to analyze each 
issue on appeal and render a decision.  

Pertinent Law and Regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that a 
disability was incurred in aggravated by service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303(a) (2001).

Service connection may also be granted for certain chronic 
disabilities, such as arthritis, if such was manifested to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (2001).

Effective dates

The effective date of a grant of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown and finality of prior decisions.  See, 
in general, 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

The date of entitlement to an award of service connection is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§3.400(r).

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(q)(1)(ii).

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
1 year after the date of request, the claim will be 
considered abandoned.  After the expiration of 1 year,  
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation, or dependency and 
indemnity compensation based on such evidence shall commence 
not earlier than the date of filing the new claim.  38 C.F.R. 
§ 3.158(a).


VA regulations in 1976 provided that the claimant and 
representative, if any, will be informed of the right to 
initiate an appeal and the time limit for doing so.  This 
information will be included in each notification of a 
determination of entitlement or non-entitlement to [VA] 
benefits by the agency of original jurisdiction.  38 C.F.R. 
§ 19.109 (1976).
 
VA regulations in 1976 also provided that failure to notify 
the claimant of his right to appeal or the time limit 
applicable to a notice of disagreement or substantive appeal 
will not extend the applicable period for taking action to 
appeal the relevant decision.  38 C.F.R. § 19.110 (1976).


Finality/CUE

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of an application for review on appeal; otherwise, 
that decision becomes final and is not subject to revision in 
the absence of new and material evidence or CUE.  38 U.S.C.A. 
§ 7105, 5108 (West 1991); 38 C.F.R. §§ 3.104, 3.105(a), 
3.156, 20.1103 (2001).

In Russell v. Principi, 3 Vet. App. 310, 313-314 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
propounded a three-pronged test to determine whether CUE was 
present in a prior determination: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on that test. "...Clear and unmistakable error 
is a very specific and rare kind of 'error.'  It is the kind 
of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error. . . .  If a 
claimant- appellant wishes to reasonably raise clear and 
unmistakable error there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error... that, if true, would be clear and unmistakable error 
on its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
clear and unmistakable error claim is undoubtedly a 
collateral attack, the presumption is even stronger."  See 
also Damrel v. Brown, 6 Vet. App. 242, 245-46 (1994).  
Moreover, there is a presumption of validity to otherwise 
final decisions, and, in the face of a claim of error, the 
presumption is even stronger.  See Martin v. Gray, 142 U.S. 
236 (1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 
1986). 

VA's duty to notify/assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, 2099 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Except for revisions 
pertaining to claims to reopen based on the submission of new 
and material evidence, which in any event are not applicable 
in the instant case, the final regulations are effective 
November 9, 2000, and "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45629.

In Holliday v. Principi, 14 Vet. App. 280, 286 (2001), the 
Court held that all provisions of the VCAA are potentially 
applicable to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  It is clear that the VCAA applies to 
the veteran's claim of entitlement to an effective date 
earlier than June 28, 1995 for service connection for 
bilateral heel disability.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  It is less clear whether the VCAA applies 
to the veteran's claim of CUE in the August 19, 1976 rating 
decision.  See, e.g., Livesay v. Principi, No. 00-51 (August 
30, 2001) [noting that there were certain claims where the 
VCAA can have no application as a matter of law, citing, as 
an example, Smith v. Gober, 14 Vet. App. 227 (2000), and 
holding that the VCAA was not applicable to allegations of 
clear and unmistakable error in a Board decision under 
38 C.F.R., Part 20].

In any event, for reasons which will be discussed immediately 
below, the Board concludes that even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties with respect to both of the veteran's claims have been 
effectively fulfilled.  

In this regard, the veteran was informed on March 19, 1999 of 
the earlier March 1999 denial of his claim of entitlement to 
an effective date earlier than June 28, 1995 for service 
connection for bilateral heel disability, to include on the 
basis of CUE in the August 19, 1976 rating decision.  The 
veteran was provided with a copy of the rating decision, 
which notified the veteran of the issues addressed, the 
evidence considered, the adjudicative actions taken, the 
decision reached, the reasons and bases for the decision and 
his right to appeal that determination.  Following receipt of 
his Notice of Disagreement, the veteran was provided a 
Statement of the Case on July 2, 1999, which notified him of 
the issues addressed, the evidence considered, the 
adjudicative actions taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  

The veteran perfected his appeal with respect to the March 
1999 rating decision by submitting a statement in August 1999 
in which he continued to present his arguments.  Although he 
requested a hearing before a hearing officer at the RO in May 
2000, his representative reported in October 2000 that he did 
not desire any hearing on his claims.
 
Although a June 2000 rating decision concluded that the March 
1999 rating decision was final for failure to submit a timely 
substantive appeal, the Board notes that the RO, in a 
Statement of the Case issued in October 2000 and in a May 
2001 Supplemental Statement of the Case, nevertheless 
continued to address the veteran's claims on an original 
basis.

By RO letter of September 13, 2001, the veteran was notified 
that his case was being transferred to the Board for a 
decision on his appeal, and of his right to submit additional 
evidence, change representatives, or request a hearing, and 
the time limit for doing so.  His accredited representative 
submitted an informal hearing brief later in September 2001.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the discussions 
in the rating decision, the Statement of the Case, and 
Supplemental Statements of the Case informed the veteran of 
the information and evidence needed to substantiate his 
claims and complied with VA's notification requirements.  

With respect to outstanding evidence, the record reflects 
that all VA treatment records identified by the veteran have 
been obtained.  The Board notes that there may be some 
outstanding private medical records for the veteran.  In 
April 2000, the RO informed the veteran that if additional 
private medical records were available, he should submit them 
to VA.  In any event, the Board notes that remanding the 
instant claim for the purpose of obtaining any additional VA 
or private records for the veteran would be a useless 
endeavor, since any such records are not ultimately relevant 
to the disposition of the instant appeal.  This is because 
any such records can not be considered when adjudicating the 
veteran's allegation of CUE in a 1976 rating decision, see 
Russell v. Principi, 3 Vet. App. 310, 313-314 (1992); Lynch 
v. Gober, 11 Vet. App. 22, 26- 29 (1997), and because any 
such records could not otherwise establish an earlier 
effective date for service connection for the veteran's 
bilateral heel disability.  See 38 C.F.R. § 3.400 (q)(1)(ii), 
(r) [effective date is the date of receipt of reopened claim 
or date entitlement arose, whichever is later]. 

The Board notes that the veteran has not identified any other 
evidence not already on file that might aid his claim or 
asked that any additional evidence be obtained.  

In addition, the veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his claim, and they have done so.  As noted 
previously, the veteran, through his representative, canceled 
his request for a personal hearing.


In summary, under the circumstances presented in this case, 
which involve an earlier effective date claim and an 
allegation of CUE in a 1976 rating decision, a remand would 
serve no useful purpose.  See Soyini v. Derwinski,  1Vet. 
App. 540, 546 (1991) [strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran)];  Sabonis v. Brown , 6 Vet. App. 426, 430 
(1994) [remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided].  VA has satisfied its duty 
to notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.   


Factual background

Service medical records document that the veteran sustained a 
right heel injury in April 1967 when he fell into a six foot 
hole; orthopedic examination and X-ray studies at the time 
were apparently normal.  The veteran was thereafter treated 
for complaints of bilateral heel pain on several occasions 
and was diagnosed with contusion of heel fat pad.  In March 
1968, the veteran presented for evaluation of his heel 
complaints, but physical and X-ray examination were normal; 
he was nevertheless diagnosed with contusion of heel pad.  At 
the veteran's examination for discharge, while the examiner 
acknowledged the veteran's history of heel complaints, noting 
that the veteran continued to experience heel pain, the 
examiner reported that orthopedic examination and X-ray 
studies were normal.

VA treatment notes for December 18, 1975, December 29, 1975, 
April 1976 and May 1976 disclose that on December 18, 1975, 
the veteran was referred for orthopedic consultation based on 
a provisional diagnosis of rule out peripheral neuritis due 
to old injury; his complaints included bilateral heel pain.  
On orthopedic consultation on December 29, 1975, X-ray 
studies were within normal limits, although the examiner 
noted that the veteran appeared to have a chronic type of 
bilateral plantar fasciitis; no diagnosis of disability was 
rendered, however.  In an April 1976 follow up note, the 
veteran reported that measures taken to relieve his bilateral 
foot complaints had failed; no diagnosis of disability was 
rendered.  The May 1976 note indicates that the veteran 
failed to report for his appointment on that date.

Private medical records for May 1976 are negative for any 
reference to heel complaints.

In May 1976, the veteran submitted a claim for entitlement to 
service connection for bilateral heel disability.  On VA 
examination in July 1976, the veteran reported experiencing 
bilateral heel pain.  X-ray studies were negative for any 
significant abnormalities, however, and no abnormalities were 
identified on examination.  The veteran was diagnosed with 
bilateral painful heels from history.

In a rating decision dated August 19, 1976, VA denied the 
veteran's claim of entitlement to service connection for 
bilateral heel disability on the basis that no current 
residuals of a bilateral heel injury were present.  The 
rating decision explained that service medical records 
documented a bilateral foot injury in 1967, but that 
orthopedic and X-ray examinations in service were negative 
for any abnormalities.  The rating decision noted that the 
veteran continued to complain in service of heel problems, 
for which he was prescribed palliative measures.  The rating 
decision indicated, however, that post-service VA examination 
in July 1976 was negative for any evidence of abnormality, 
leading to the rating board's conclusion that there were no 
current residuals of bilateral heel injury.

The veteran was notified of the above rating decision on 
August 30, 1976; he did not appeal that decision.  The Board 
notes in passing that there is no indication in the record 
that the veteran was apprised of his right to appeal the 
August 1976 decision, or of the time limits in which to do 
so.
 
Thereafter, no communication was received from the veteran or 
any representative until April 20, 1983.  On that date, the 
veteran submitted a VA Form 21-526, Veteran's Application for 
Compensation or Pension, seeking service connection for 
bilateral heel disability.  On May 24, 1983, the veteran was 
informed that his claim was previously considered and 
disallowed in August 1976 as no current disability had been 
demonstrated.  He was advised that to reopen his claim, he 
needed to submit evidence to establish residual disability 
from the heel injuries sustained in service.  The veteran did 
not respond to this letter, and no further action was taken 
by VA.

On June 28, 1995, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, seeking 
service connection for a bilateral heel disability.  A 
September 1995 rating decision determined that new and 
material evidence had not been submitted to reopen his claim; 
he was provided with notice of this decision and of his 
appellate rights in October 1995.

In a December 1995 statement, T.J.K., D.P.M., essentially 
opined that the veteran's bilateral heel pain had been 
present since service.  A March 1996 VA examiner essentially 
corroborated Dr. K's statement.

On April 5, 1996, the RO received a VA treatment note for 
December 18, 1975.  The treatment note was not previously of 
record, but apparently was the note which resulted in the 
referral of the veteran to an orthopedic consultation on 
December 29, 1975.  The December 18, 1975 treatment note 
documents the veteran's complaints of bilateral heel pain, 
and indicates that physical examination, as well as X-ray 
studies, were negative for any pertinent abnormalities.  The 
veteran was diagnosed with rule out peripheral neuritis due 
to old injury, and was referred to the orthopedic clinic for 
further evaluation.
 
In an April 1996 rating decision, the RO determined that the 
veteran had submitted new and material evidence with which to 
reopen the claim for service connection for bilateral heel 
disability.  The RO further determined that service 
connection was warranted for bilateral heel disability, 
assigning a 30 percent evaluation effective June 28, 1995.  
The RO reopened and granted the veteran's claim based 
primarily on Dr. K's December 1995 statement and the report 
of the referenced March 1996 VA examination, and the 
effective date was apparently chosen based on the date of 
receipt of the veteran's third claim for service connection; 
the rating decision notably was not based on review of any VA 
treatment records for 1975 or 1976.

In March 1999, the veteran submitted a statement in which he 
expressed disagreement with the April 1996 rating decision to 
the extent that it did not establish an effective date prior 
to June 28, 1995 for service connection for bilateral heel 
disability.  He argued that the August 19, 1976 rating 
decision was clearly and unmistakably erroneous because it 
was obvious that he had a bilateral heel disability since 
service, and in fact had been treated at a VA medical 
facility in 1975 for his bilateral heel complaints.  He 
argued that he did not know that he had a right to appeal 
either the August 1976 or the May 1983 decision.  In other 
statements, the veteran argued that he had had bilateral heel 
disability since service.

In October 1999, VA treatment notes for 1983 to March 1999 
were received.  The treatment notes show that the veteran was 
hospitalized from April 6, 1983, to April 15, 1983, at which 
time he reported ankle pain.  On review of systems 
examination, the veteran was noted to have bilateral ankle 
pain, present since 1966.  On VA Agent Orange Examination in 
May 1984, the veteran reported that his feet hurt since 
jumping from a wall in service.  


Analysis

As an initial matter, the Board observes that the rating 
decision of August 19, 1976 denied the veteran's claim of 
entitlement to service connection for bilateral heel 
disability.  The RO in essence reasoned that while the 
veteran's service medical records documented that he 
sustained a bilateral heel injury and he reported subsequent 
heel pain complaints later during service, post-service 
examination in July 1976 demonstrated the absence of any 
current residuals of a heel injury.  

The veteran was informed of that decision later in August 
1976.  There is no indication in the file that the veteran 
was provided with notice of his right to appeal the August 
1976 determination, or of the time limits in which to do so.  
However, there exists a presumption of administrative 
regularity in cases such as this.  "The presumption of 
regularity supports the official acts of public officers and, 
in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties."  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  See Ashley v. Derwinski, 2 
Vet. App. 307, 308-9 (1992), (quoting United States v. 
Chemical Foundation, 272 U.S. 1, 14-15 (1926). While the 
Ashley case dealt with regularity and procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), 
the Court applied the presumption of regularity to procedures 
at the RO level, such as in the instant case.  There has been 
no evidence to rebut the presumption that the veteran was not 
notified of his appeal rights with respect to the August 1996 
RO decision.

Moreover, under 38 C.F.R. § 19.110 (1976), which was in 
effect in 1976 and applicable to the veteran's claim, any 
failure on the part of VA to provide him with such notice did 
not extend the applicable period for taking action to appeal 
the August 1976 rating decision.  Since it is undisputed that 
the veteran did not appeal the August 1976 rating decision, 
or indeed even communicate with VA for more than 6 years 
following the denial of his claim, the Board concludes that 
the August 19, 1976 rating decision is final.  See 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2001).

1.  Whether clear and unmistakable error exists in the August 
19, 1976 rating decision.
 
In essence, the August 1976 RO rating decision denied the 
veteran's claim of entitlement to service connection because 
such was not diagnosed during the July 1976 VA examination.  
Cf. Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists]. 

The veteran and his representative have raised several 
arguments in conjunction with the contention that the August 
1976 rating action contained clear and unmistakable error.  
They contend that the evidence of record in August 1976 
showed that the veteran sustained a bilateral heel injury in 
service, that this disability was noted at service discharge, 
and that he reported at his July 1976 VA examination the same 
complaints that he reported in service.  They further contend 
that the rating board ignored this evidence, and failed to 
consider the December 18, 1975 treatment note diagnosing 
"peripheral neuritis" due to his heel injury and the 
December 29, 1975 orthopedic clinic record stating that the 
veteran appeared to have a chronic type of bilateral plantar 
fasciitis and noting that orthopedic fittings were 
prescribed.  They also argue that the August 1976 rating 
decision contained CUE in determining that a current 
disability did not exist because the July 1976 VA examination 
report purportedly did contain a diagnosis of disability, 
namely "pain".  Relying on the provisions of 38 C.F.R. 
§ 4.40, they contend that pain is considered a disability.

After having considered the arguments above, the Board 
concludes that, boiled down to its essence, the veteran and 
his representative are merely contending that the VA rating 
board failed to correctly evaluate the evidence in August 
1976.  As noted above, a disagreement as to how the facts 
were weighed or evaluated does not provide a basis to find 
CUE.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

The evidence before the VA at the time of the August 1976 
decision consisted of the veteran's service medical records; 
VA treatment records for December 18, 1975, December 29, 
1975, April 1976 and May 1976; private medical records for 
May 1976; and the report of a July 1976 VA examination.  The 
service medical records document a bilateral heel injury, as 
well as subsequent treatment for heel pain, and indicate that 
the veteran was diagnosed with contusion of the heel fat 
pads; at his examination for discharge, orthopedic and 
radiological examination was negative for any heel 
abnormalities, despite the veteran's complaints of heel pain.  
The December 18, 1975 treatment record documented complaints 
of heel pain and gave a provisional diagnosis only of rule 
out peripheral neuritis.  Private medical records for May 
1976 are negative for any reference to heel complaints, and 
the July 1976 examination report noted the absence of any 
abnormality on examination, diagnosing bilateral heel pain 
from history.

By rating action of August 1976, the rating board denied the 
claim of entitlement to service connection for bilateral heel 
disability and specifically found that a current heel 
disability was not present.

The primary argument of the veteran does not appear to be 
that the correct facts were not before the adjudicators.  
Rather, it has been argued that VA did not discuss the 
reasons some evidence was given more weight then other 
evidence.  In effect, disagreement has been expressed as to 
how the facts were weighed or evaluated.  However, as noted 
by the Board above, such disagreement with the RO's weighing 
of the evidence in and of itself does not constitute a valid 
claim of clear and unmistakable error.  See, e.g., 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  
Therefore, although the veteran disagrees with the conclusion 
reached by the VA in the August 1976 rating action, it is 
clearly established that an asserted failure to evaluate and 
interpret the evidence correctly is not clear and 
unmistakable error.  See also Eddy v. Brown, 9 Vet. App. 52 
(1996).  

The veteran and his representative have asserted that the 
evidence before the rating board in August 1976 indisputably 
established the presence of current bilateral heel 
disability.  The facts of record in 1976 speak otherwise.  
They assert, for instance, that the December 18, 1975 
treatment note diagnosed "peripheral neuritis", that the 
December 29, 1975 treatment note diagnosed plantar fasciitis, 
and that the July 1976 examination diagnosed bilateral heel 
pain.  In point of fact, however, the December 18, 1975 
treatment note diagnosed rule out peripheral neuritis; the 
December 29, 1975 treatment noted only that it appeared that 
the veteran had plantar fasciitis; plantar fasciitis was 
diagnosed; and the July 1976 examination diagnosed bilateral 
heel pain by history only.  Such clinical findings, although 
obviously evidence to be considered, is hardly dispositive of 
the question of whether a heel disability was present.   

Although not applicable to the veteran's claim because it was 
decided in 1999, see Damrel v. Brown, 6 Vet. App. 242, 246 
(1994), the Board finds it interesting that in Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), the Court held 
that a history of a disability, in and of itself, is not a 
disability.  

Moreover, while the representative asserts that 38 C.F.R. 
§ 4.40 supports the proposition that pain, alone, is a 
disability, this is not in fact the case.  See Sanchez-
Benitez, supra, which held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Id. at 285.  The Board 
sees nothing in the wording of 38 C.F.R. § 4.40, which 
applies to rating disabilities which have already been 
service connected, which applies to the matter of determining 
whether service connection should be granted.  

The Board also acknowledges the contention of the veteran and 
his representative that the August 1976 rating decision did 
not consider at all the December 1975 treatment notes that 
were of record at the time of the rating action.  That the RO 
did not specifically mention the treatment notes does not 
mean that they failed to consider those records.  See Eddy v. 
Brown, 9 Vet. App. 52, 58 (1996) [noting that it was not 
until February 1990 that ROs were required to include in 
their decisions "a summary of the evidence considered", and 
holding that silence in a final RO decision made before 
February 1990 cannot be taken as showing a failure to 
consider evidence of record].  The Board notes that there is 
no affirmative evidence suggesting that the RO failed to 
consider the treatment notes, and concludes that the 
veteran's argument in this regard is without merit.

The Board notes that in April 1996, VA received a VA 
treatment note for December 18, 1975 which was not of record 
at the time of the August 1976 rating action.  The Board 
points out, however, that the contents of the treatment note 
were essentially summarized in the December 18, 1975 referral 
note which was of record in August 1976.  In any event, even 
assuming that the treatment note received in April 1996 would 
have provided additional relevant evidence, while VA is 
generally considered to have constructive notice of medical 
records in VA's possession, see Bell v. Derwinski, 2 Vet. 
App. 611 (1992), the doctrine of "constructive possession" of 
VA records laid out in Bell is not applicable prior to Bell, 
which was decided in 1992.  See Lynch v. Gober, 11 Vet. App. 
22, 26- 29 (1997).  Accordingly, that doctrine is not 
applicable in this case.  The December 1975 VA treatment note 
which was received in 1996 but which was not of record at the 
time of the August 1976 rating action may not be considered 
in conjunction with the claim of clear and unmistakable 
error.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
[quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)].

The Board lastly notes that the veteran and his 
representative have argued that the August 1976 rating 
decision failed to consider the provisions of 38 C.F.R. 
§ 3.303(b), § 3.304(b)(2), and § 4.6.

38 C.F.R. § 3.303(b) provides, in pertinent part, that with 
chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1976).

The Board points out, however, that the veteran's claim was 
denied in August 1976 on the basis that the medical evidence 
on file failed to demonstrate the current  presence of a heel 
disability.  The provisions of 38 C.F.R. § 3.303(b) were 
therefore not for application in the veteran's case.  Failure 
to apply that regulation therefore could not constitute 
error. 

38 C.F.R. § 3.304(b) addresses the presumption of soundness 
applicable to some claims and provides that the veteran will 
be considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or  manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
38 C.F.R. § 3.303(b) (1976).  Subsection (b)(2) of that 
regulation further provides that history conforming to 
accepted medical principles should be given due 
consideration, in conjunction with basic clinical data, and 
be accorded probative value consistent with accepted medical 
and evidentiary principles in relation to value consistent 
with accepted medical evidence relating to incurrence, 
symptoms and course of the injury or disease, including 
official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.303(b)(2) (1976).  

The August 1976 rating decision did not suggest that any 
claimed bilateral heel disability existed prior to service, 
and in fact acknowledged the history of a heel injury in 
service; the rating decision therefore implicitly found that 
the presumption of soundness applied to the veteran's claim.  
Moreover, the veteran has never contended that his claimed 
bilateral heel disability existed prior to service.  The 
Board recognizes that the veteran's representative is really 
attempting to argue that 38 C.F.R. § 3.304(b)(2) somehow has 
general application to service connection claims, but points 
out that the referenced provision is in fact limited to 
determining whether the presumption of soundness applies in a 
particular case.  Accordingly, as there was never an issue as 
to the application of the presumption of soundness in the 
veteran's case, there is no error in the August 19, 1976 
rating decision on the basis of 38 C.F.R. § 3.304(b), or any 
subsection thereof.

The provisions of 38 C.F.R. § 4.6 pertain to the evaluation 
of evidence, and state in pertinent part that "[e]very 
element in any way affecting the probative value to be  
assigned to the evidence in each individual claim must be 
thoroughly and  conscientiously studied by each member of the 
rating board in the light of the established policies of the 
VA to the end that decisions will be equitable and just as 
contemplated by the requirements of the law."  38 C.F.R. 
§ 4.6 (1976).  Clearly, the contention of the veteran and his 
representative that the above provision was not applied by 
the August 1976 rating board goes to the weighing of the 
evidence by that rating board.  As discussed previously, mere 
disagreement with the manner in which the rating board 
weighed the evidence in and of itself does not constitute a 
valid claim of clear and unmistakable error.  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).

In sum, the record does not reflect that either the correct 
facts as they were known in August 1976 were not before the 
rating board, or that the statutory or regulatory provisions 
extant at the time were incorrectly applied.  The veteran's 
contentions with reference to the weighing of evidence do not 
constitute CUE.  Essentially, the veteran must assert more 
than a disagreement as to how the facts were weighed or 
evaluated.  See Russell v. Principi, 3 Vet. App. 310, 313-314 
(1992).  In this case, for the reasons and bases expressed 
above, the veteran has not done so. Accordingly, the Board 
has determined that CUE was not shown in the August 1976 
rating action. 

2.  Entitlement to an effective date earlier than June 28, 
1995 for service connection for bilateral heel disability.

In April 1996, the veteran's of entitlement to service 
connection for a bilateral heel disability claim was reopened 
and service connection for bilateral heel disability was 
granted, effective June 28, 1995, which the RO perceived was 
the date of filing of the veteran's reopened claim.

The veteran maintains that an effective date prior to June 
28, 1995 should be assigned for the grant of service 
connection for bilateral heel disability.  As discussed in 
the previous section, the final August 19, 1976 rating 
decision which denied his initial claim for service 
connection for bilateral heel disability does not contain 
CUE.  The Board has therefore reviewed the file to determine 
whether an earlier effective date may be awarded on any other 
basis.  As noted above, such determination ordinarily 
revolves around the dates of filing of claims. 

The effective date to be assigned where there has been a 
final disallowance followed by a reopened claim with new and 
material evidence will be the date of the new claim or the 
date entitlement arose, whichever is later.  See Lapier v. 
Brown, 5 Vet. App. 215 (1993); 38 C.F.R. § 3.400(q) (2001).  
Similarly, the provisions of 38 C.F.R. § 3.400(r) (2001) 
provide that the effective date for an award of service 
connection may be granted only from the date of a successful 
application to reopen the claim supported by new and material 
evidence, or the date entitlement arose, whichever is later.  

Under the applicable statute and regulation, the effective 
date cannot be the date of veteran's original claim in May 
1976, or prior to that date, as is contended by the veteran.  
See Waddell v. Brown, 5 Vet. App. 454, 456 (1993).  Any 
contention that an effective date should be retroactive to 
the date of an original finally denied claim, or prior to 
that time, is groundless in law.

Following the August 19, 1976 rating decision, the veteran 
attempted to reopen his claim on April 20, 1983.  In May 
1983, VA informed the veteran that in light of the August 
1976 rating decision, he needed to submit evidence 
establishing the presence of his heel disabilities since 
service; he was specifically informed of the best type of 
evidence to submit.  The veteran did not respond to the May 
1983 letter, and no further communication from the veteran 
with respect to his bilateral heel disabilities was received 
until June 28, 1995.  

The regulation pertaining to abandonment of claims, 38 C.F.R. 
§ 3.158, which was effective in 1983 provides, as it does now 
in all material respects, that where evidence requested in 
connection with a claim to reopen is not furnished within one 
year after the date of request, the claim will be considered 
abandoned.  After the expiration of one year, further action 
will not be taken unless a new claim is received.  That 
regulation further provides that should the right to benefits 
be finally established, compensation shall commence not 
earlier than the date of filing the new claim.  

After the veteran filed his April 20, 1983 claim, he was 
notified in May 1983 that he needed to submit additional 
evidence.  The veteran neither submitted any evidence in 
response to this letter, nor even communicate with VA for 
more than 10 years following the May 1983 letter.  In light 
of the veteran's failure to furnish the evidence requested by 
the May 1983 letter within one year of that letter, the Board 
concludes that the veteran abandoned his April 20, 1983 
claim.  38 C.F.R. § 3.158 (1983).  See Morris v. Derwinski, 1 
Vet. App. 260, 265 (1991) [abandonment pursuant to 38 C.F.R. 
§ 3.158(a) can not be set aside or waived on grounds of 
alleged ignorance of regulatory requirements, citing Fed. 
Crop Ins. Corp v. Merrill, 332 U.S. 380, 384-85 (1947)].  See 
also Hurd v. West, 13 Vet. App. 449, 452 (2000) [38 C.F.R. 
§ 3.158(a) requires no further action by the RO until a new 
claim is received, and once a claim is abandoned, VA need not 
advise a claimant of his appellate rights].  Accordingly, the 
effective date of the grant of service connection for the 
veteran's bilateral heel disability can not be earlier than 
the date of a new claim for such disability filed after the 
May 1983 VA letter to the veteran.  

With respect to determining the date that a new claim was 
received, the Board has reviewed the record to determine 
whether a formal or an informal claim was filed between May 
24, 1983 and June 28, 1995.  See Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992).  Under 38 C.F.R. § 3.155, an 
informal claim consists of any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of the claimant who is not sui 
juris.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155(a).

A review of the veteran's claims folder reflects that after 
1983 there was no formal claim and no informal claim meeting 
the requirements of 38 C.F.R. § 3.155 prior to the veteran's 
June 28, 1995 application to reopen his claim.  In fact, the 
Board notes that there was no evidence received or submitted 
in the record, or even any communication from the veteran or 
any representative, until April 1995, when he requested a 
copy of his service medical records.  In a VA Form 21-526 
received at the RO on June 28, 1995, the veteran requested 
service connection for a heel disability.  The veteran has 
pointed to no earlier claim to reopen.

Consequently, the Board concludes that after May 1983, the 
veteran next filed a claim to reopen the issue of entitlement 
to service connection for bilateral heel disability on June 
28, 1995, when he submitted a VA Form 21-526 seeking that 
benefit.  Although his claim was initially denied in 
September 1995, an April 1996 rating decision granted service 
connection for bilateral heel disability, effective June 28, 
1995.  

In light of the above, the Board concludes, as did the RO, 
that the proper effective date for service connection for 
bilateral heel disability is June 28, 1995.  See 38 C.F.R. §§ 
3.400(q)(1)(ii), 3.400(r).  
 
The Board notes that the veteran's representative, in a May 
2001 statement, argued that an effective date earlier than 
June 28, 1995 is warranted based on the receipt in April 1996 
of a December 18, 1975 treatment note which diagnosed rule 
out peripheral neuritis due to old injury; he maintains that 
the treatment report can be accepted as an outpatient 
examination pursuant to 38 C.F.R. § 3.157(b)(1).  He also 
argues that the referenced treatment report can be accepted 
as a "supplemental report from the service department", 
thereby entitling the veteran to an earlier effective date 
pursuant to § 3.156(c).

38 C.F.R. § 3.157(b)(1) provides that the date of VA 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  38 C.F.R. § 3.157(b)(1) (2001).  
That regulation only applies, however, in cases where a 
formal claim for compensation has been allowed or a formal 
claim for compensation disallowed for the reason that the 
service-connected disability is not compensable in degree.  
38 C.F.R. § 3.157(a),(b).  See Crawford v. Brown, 5 Vet. App. 
33, 35-6 (1993).  In the instant case, service connection for 
bilateral heel disability was granted in April 1996; the 
claim had not, prior to that date, been allowed, or 
disallowed for the reason that the service-connected 
disability was not compensable in degree.  Accordingly, as 
the December 18, 1975 treatment note preceded the allowance 
of the veteran's claim for service connection for bilateral 
heel disability, and as his prior claims for service 
connection for that disability had never otherwise been 
disallowed for the reason that the service-connected 
disability was not compensable in degree, the provisions of 
38 C.F.R. § 3.157(b)(1) do not apply in the instant case with 
respect to the December 18, 1975 treatment record.  

Moreover, even if the December 18, 1975 treatment note could, 
for the sake of argument, be considered as a claim under 
38 C.F.R. § 3.157(b)(1), the veteran still would not be 
entitled to an earlier effective date for service connection 
for bilateral heel disability based on that treatment note in 
light of the final August 1976 rating decision denying his 
claim for service connection, which obviously postdates the 
treatment note.

With respect to the representative's alternative argument 
that the December 18, 1975 treatment note can be considered a 
supplemental report from the service department under 
38 C.F.R. § 3.156(c), that regulation provides that where the 
new and material evidence submitted by a claimant consists of 
a supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the VA.  

Although the representative argues that the December 18, 1975 
treatment record is a "supplemental report from the service 
department" as referenced in 38 C.F.R. § 3.156(c), the Board 
notes that the "service department" referred to in that 
regulation clearly means the appropriate branch of the 
military providing the report.  Indeed, the language of the 
regulation refers to "official service department records" 
which have been "forwarded to the Department of Veterans 
Affairs."  The treatment report referred to by the veteran 
is manifestly not such a service department record.  It was 
prepared on a VA Form 10-10m and was prepared well after the 
veteran's discharge from service.  There is absolutely 
nothing in connection with that report which indicates that 
it is a service department record, and the veteran has not 
presented cogent argument to the contrary.  Accordingly, 
because the December 1975 treatment note received in April 
1996 is not a supplemental report from the service 
department, the provisions of 38 C.F.R. § 3.156(c) are not 
for application.

In sum, for the reasons and bases expressed above the Board 
concludes that an effective date earlier than June 28, 1995 
for the grant of service connection for bilateral heel 
disability is not warranted.  The benefit sought on appeal is 
therefore denied.



ORDER

Clear and unmistakable error not having been found in an 
August 19, 1976 rating decision denying service connection 
for bilateral heel disability, the benefit sought on appeal 
is denied.

Entitlement to an effective date earlier than June 25, 1995, 
for the grant of service connection for bilateral heel 
disability is denied.
 

REMAND

The veteran contends that the evaluation currently assigned 
his bilateral heel disability does not accurately reflect the 
severity of that disability.  He also contends that he has 
low back disability which either originated in service, or 
was caused or chronically worsened by his service-connected 
bilateral heel disability. 

Factual background

1.  Entitlement to an increased disability rating for 
bilateral heel disability.

The veteran's service-connected bilateral heel disability is 
currently rated as 30 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276, for history of degenerative 
changes, residuals of bilateral heel injury, with chronic 
pain. 

In December 1999, the veteran underwent a VA physical 
examination in connection with his claim for entitlement to 
service connection for low back disability.  On examination, 
the veteran reported experiencing constant, dull heel pain 
aggravated by standing still.  The examiner addressed the 
effect of the veteran's disability on his eating, hygiene, 
dressing, bathing, toileting, vacuuming, stair climbing, 
dishwashing, shoveling snow, cleaning and laundry functions.  
The examiner also stated, per the veteran's report, that the 
veteran's ability to walk was limited to less than 3 miles, 
and that mowing grass aggravated his heel pain.  The veteran 
reported that he was able to stand for about 10 minutes 
secondary to heel pain.  

Physical examination disclosed a clumsy heel gait and normal 
toe and tandem gait.  Muscle strength in the lower 
extremities was full, and sensory was intact.  There was no 
flat foot deformity on standing and no toe deformity.  There 
was slight tenderness to palpation at the calcaneus, 
bilaterally.  There was also slight tenderness along the 
plantar fascia in the posterior half, bilaterally.  There was 
no tenderness at the metatarsal arch area, although 
tenderness was present at the navicular bone area, 
bilaterally.  The examiner provided range of motion values 
for the veteran's ankles.  The examiner concluded that the 
veteran might have a very mild plantar fasciitis bilaterally, 
but that X-ray studies did not show a significant spur 
formation on the calcaneus bilaterally.

2.  Entitlement to service connection, to include on a 
secondary basis, for low back disability.

Service medical records show that the veteran reported 
straining his lower back in March 1968 while lifting a chest 
to a truck; physical examination was apparently normal, and 
no further back complaints were recorded.

There is no post-service medical evidence of low back 
disability until May 1984.  At that time, the veteran 
underwent a VA Agent Orange examination on which he reported 
experiencing low back pain since service; no diagnosis was 
rendered.  The next reference to low back problems occurred 
in February 1990, at which time he presented with complaints 
of low back pain following a work-related 14 foot fall from a 
roof in June 1989.  VA and private treatment records 
thereafter document treatment for several back injuries 
occurring at work, and also record the veteran's assertion 
that his low back disability originated in service.  An April 
1999 X-ray study disclosed the presence of old mild 
retrolisthesis of L1-L2 and degenerative changes.  A May 1999 
X-ray study disclosed the presence of degenerative disk 
disease at L1-L2 with narrowing of the disk space and 
spurring.  There was also a lucency at the lower sacrum with 
sclerotic margins.

In an April 1999 statement, A.B., D.C., opined that the 
veteran's low back condition was related to disc degeneration 
throughout the lumbar spine.  He also noted that there was 
osteoarthritis throughout the lumbar spine and concluded that 
faulty structural mechanics, which were the result of the 
veteran's foot problems, indirectly contributed to his lower 
back problems.  In an August 1999 statement, Dr. B. clarified 
that, in his opinion, the faulty structural biomechanics of 
the veteran's feet aggravated the veteran's lower back 
condition, and that it was more likely than not that the 
veteran's low back condition was related to or aggravated by 
his foot disability.

The veteran was afforded a VA examination in December 1999, 
which was conducted with review of the his claims file.  
Following examination of the veteran and review of the claims 
file, the examiner noted that there was some minor lower 
lumbar muscle strain, but that X-ray studies in March 1999 or 
May 1999 showed findings that were age-appropriate and not 
advanced compared to the veteran's job and age.  The examiner 
concluded that he did not see any "clear-cut connections" 
between the veteran's service-connected heel injury and his 
low back pain.  He also concluded that the low back pain had 
not been aggravated by the heel disability.

In a March 2000 statement, N.O., D.O., indicated that he had 
reviewed the veteran's service medical records and took 
cognizance of the veteran's contention that he had 
experienced low back pain since service.  Dr. O. concluded 
that there was a possible connection between the veteran's 
current low back pain and the service injury that resulted in 
heel injury.

In an August 2000 statement, a VA physician indicated, based 
solely on review of the veteran's claims file, that there was 
no relationship between the veteran's current low back 
disability and service.  He noted in this regard that there 
was no evidence of a significant back injury in service, and 
that the veteran had done an extensive amount of heavy work 
and had sustained work injuries that would be a more likely 
cause of his current low back problems.  


Reasons for remand

With respect to the veteran's claim for an increased rating 
for bilateral heel disability, as noted before, the 
disability is currently rated under 38 C.F.R. § 4.71a, DC 
5276, pertaining to pes planus; the veteran's heel 
disabilities are considered to be one disability under that 
diagnostic code.  Alternatively, the veteran's heel 
disabilities may be separately rated under 38 C.F.R. § 4.71a, 
DC 5284, for foot injuries.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2001) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2001).  VA's Office of General 
Counsel, in a precedent opinion, has held that, depending on 
the nature of the foot injury, DC 5284 may involve limitation 
of motion and therefore require consideration under 38 C.F.R. 
§§  4.40 and 4.45.  VAOPGCPREC 9-98 (August 14, 1998).  See 
38 U.S.C.A. § 7104(c) [the Board shall be bound in its 
decisions by the precedent opinions of the chief legal 
officer of the VA.]

Since the veteran's bilateral heel disability includes a 
history of arthritis and is potentially ratable under DC 
5284, the Board concludes that in order to properly evaluate 
the veteran's disability, examination findings discussing 
functional loss due to pain are required.  The Board notes 
that the December 1999 examiner did not adequately evaluate 
any functional loss due to pain on motion.  Accordingly, the 
Board concludes that a remand of the issue is warranted.

With respect to low back disability, the Board finds that the 
December 1999 VA examiner's opinion that there is no "clear-
cut" relationship between the veteran's low back disability 
and his service-connected bilateral heel disability does not 
provide adequate information with which to adjudicate the 
veteran's claim, particularly in light of Dr. B's opinions 
affirmatively asserting the presence of such a relationship.  
In the Board's opinion, the veteran should be afforded 
another VA examination with respect to his low back claim.  
See generally, Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) [fulfillment of duty to assist include the conduct of 
thorough and contemporaneous medical examination].

In addition, there is some suggestion in the record that 
relevant private medical records might still be outstanding.  
The Board notes that the RO, in an April 2000 Statement of 
the Case, informed the veteran that he should obtain and 
submit any other private medical records that he wished 
considered.  The Board points out, however, that while the 
record reflects that the RO eventually found both theories of 
the veteran's low back claim to be well grounded, it is 
unclear whether any additional measures have been taken by 
the RO to comply with the duty to assist now required by the 
VCAA and implementing regulations.

In light of the above, the Board is of the opinion that 
further development is warranted prior to the Board's 
adjudication of the instant claims.  Accordingly, this case 
is REMANDED to the RO for the following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment by any health 
care providers who may possess 
additional records pertinent to his 
pending claims.  After obtaining any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the 
veteran's VA claims folder all 
records identified by the veteran 
which are not currently on file.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative and request them to 
provide a copy of the outstanding 
medical records.

3.  Thereafter, the RO should 
arrange for the veteran to undergo a 
VA physical examination to determine 
the extent of impairment caused by 
his service-connected bilateral heel 
disability, and the nature, extent 
and etiology of his low back 
disability.   Any diagnostic studies 
deemed to be necessary by the 
examiner should be performed.
Ranges of motion, in degrees, should 
be recorded, to include that portion 
of range of motion limited by pain, 
as well as normal ranges of motion 
for comparison.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The examining 
physician should be requested to 
identify any objective evidence of 
pain or functional loss due to pain.  

With respect to the veteran's 
claimed low back disability, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that the veteran's low 
back disability is etiologically 
related to service or any incident 
therein, or was caused or 
chronically worsened by his service-
connected bilateral heel disability.  

The rationale for all opinions 
should be explained.  The 
examination report is to reflect 
that a review of the veteran's VA 
claims folder was made.  The 
examination report must be 
associated with the veteran's VA 
claims folder.

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the VCAA and VA's 
implementing regulations.  The RO 
should then readjudicate the issues 
on appeal.  In readjudicating the 
increased rating claim, the RO 
should consider all pertinent 
diagnostic codes under the VA 
Schedule for Rating Disabilities, to 
include DC 5284.  The RO should also 
consider the application of 
38 C.F.R. §§ 4.40 and 4.45.  

If the benefits sought on appeal are not granted, in whole or 
in part, the RO should issue a Supplemental Statement of the 
Case for the issues in appellate status and provide the 
veteran and his representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 


